Citation Nr: 1011436	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

On his November 2008 substantive appeal, via VA Form 9, the 
Veteran requested a hearing before a Decision Review Officer 
at the local RO.  He was scheduled for a hearing is late 
November 2008 and notice of the hearing was sent to the 
Veteran's address of record.  However, the Veteran cancelled 
the hearing and did not reschedule.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims his current back condition is the result 
of an in-service back injury he incurred in November 1953 at 
Fort Chafee, Arkansas, during basic training.  Specifically, 
the Veteran has reported that he was treated for low back 
pain during service, and he continues to have episodes of 
pain.  

At the outset, the Board acknowledges that the Veteran's 
service treatment records are not of record, as they were 
apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  Thus, the record does not 
demonstrate complaints, treatment, or a diagnosis of a back 
condition in service.  Nevertheless, the Board cannot reject 
lay evidence simply because it is not accompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1371 (Fed. Cir. 2007).  Indeed, the Veteran is competent to 
provide evidence about events of which he has personal 
knowledge.  Therefore, the Veteran's assertions about in-
service back treatment and continued back pain since service 
is considered competent lay evidence.  See 38 C.F.R. 
§ 3.159(a)(2).  

Post-service private treatment records show the Veteran was 
diagnosed with a subacute lumbosacral strain in September 
1963.  At that time, he reported being seen during service 
for low back pain and he reported having episodes of low back 
pain since service.  See September 1963 private medical 
record.  Subsequent private treatment records also show that 
the Veteran was diagnosed with lumbar strain/sprain in 
November 1999 and he has continued to seek treatment for his 
condition until April 2007.  See private treatment records 
dated from November 1999 to April 2007.  

Despite the evidence showing the Veteran has a current back 
disability, there is no competent medical opinion of record 
that addresses the likelihood that the Veteran's current back 
disability is related to his military service.  In this 
regard, the Board notes the Veteran has not been afforded a 
VA examination in conjunction with this claim.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim. 
38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has provided competent evidence of 
an in-service back injury and there is credible lay evidence 
of continuity of symptomatology since service, which 
indicates that the Veteran's current back disability may be 
associated with his military service.  As a result, the Board 
concludes that the Veteran should be afforded a VA 
examination in order to determine the likelihood that any 
currently manifested back disability is etiologically related 
to service.  See 38 C.F.R. § 3.159(c)(4) (2009); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the Veteran's claim). Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of any back 
condition(s) which may be present.  The 
claims folder should be made available 
to the examiner for review.  Any 
indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review the 
entire claims file, including this 
Remand, and the examination report 
should reflect that such review is 
accomplished.  

a.	Based on the examination and 
review of the record, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any currently 
demonstrated back disability had 
its onset in service, is the 
result of active service or any 
incident therein, or was 
aggravated by service.  

b.	The examiner should be informed 
that the lack of contemporaneous 
medical evidence of a back problem 
during service does not render the 
Veteran's report of in-service 
treatment inherently incredible.  
Instead, in answering the 
foregoing, the examiner should 
consider other variables, to 
include, but not limited to, the 
proximity between discharge from 
service and the first time the 
Veteran is shown to have a back 
problem, the level of severity of 
the Veteran's back disability when 
first shown by the evidence of 
record, and the information 
provided by the Veteran regarding 
the onset of his back disability.  
In this regard, the examiner 
should consider the September 1963 
medical evidence of subacute 
lumbosacral strain.  The examiner 
should also consider the November 
1999 private treatment record 
which notes that the Veteran 
reportedly injured his back by 
twisting and bending while 
painting with a roller.  

c.	A rationale for all opinions 
expressed should be provided.  

d.	If the requested medical opinion 
cannot be provided on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

2.	Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded a reasonable 
period of time within which to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



